Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection of the claim 16 under 35 U.S.C. 112(b), made in the previous Office action, has been withdrawn in view of the Applicant’s amendment filed on 08/13/2021.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-17, 26, 70, and 74-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 3, 4, 6-17, 26, 70, and 74-76 recite in the claim 1, line 7, in the claim 17, line 8, and in the claim 70, line 10, “a channel.”  It is unclear whether these limitations are referring to the previously recited channel. (See claim 1, line 5, claim 17, line 5 and claim 70, line 7).
Claims 3 and 6 recite in the claim 3, “a DRX cycle.”  It is unclear whether this limitation is referring to the previously recited “DRX cycle.”
Claims 4, 7 and 74, “a PDCCH.”  It is unclear whether this limitation is referring to the previously recited PDCCH.
Claims 7, 13 and 74, “the channel.”  It is unclear which of the previously recited channels this limitation is referring to.
Claims 8 and 75, “a DRX cycle.”  It is unclear whether this limitation is referring to the previously recited “DRX cycle.”
Claim 10, “a DRX cycle higher by one level than the target DRX cycle” and 
“a DRX cycle lower by one level than a target DRX cycle.” It is unclear whether these limitations are referring to the previously recited limitations in the claim 1.
	Claim 13, “a WUS.”  It is unclear whether this limitation is referring to the previously recited in the claim 1 “WUS.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 13, 17, 26, 70, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. US 9,872,252 in view of Kim et al. US 2014/0050191.
Claim 1:
Ang et al. discloses a Discontinuous Reception (DRX) parameter indication method applied for a base station, comprising:
generating a signal or a payload (full wake-up (WU) signal; Ang et al.; column 9, lines 10-26 and lines 59-62; column 13, lines 59-64), the signal or the payload being used to indicate a DRX parameter (Ang et al.; column 10, lines 17-30), wherein the signal comprises a wake-up signal (WUS) (full wake-up (WU) signal; Ang et al.; column 9, lines 10-26 and lines 59-62; column 13, lines 59-64) or a go-to-sleep signal, and the channel comprises a wake-up channel (302b; Ang et al.; Fig. 3; column 9, lines 10-26) or a go-to-sleep channel; and
transmitting the signal to a User Equipment (UE), or transmitting the payload to the UE via a channel (302b; Ang et al.; Fig. 3; column 9, lines 10-26).
Furthermore, Ang et al. discloses to indicate the DRX cycle to be used by the UE (column 9, lines 10-26 and lines 59-62; column 13, lines 59-64; column 14, lines 21-54).

However, Kim et al. discloses E-PDCCH search space configuration information on the E-PDCCH search space is transmitted/received using the DCI format (Kim et al.; [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide E-PDCCH search space configuration information on the E-PDCCH search space transmitted/received using the DCI format as taught by Kim et al. during PWU taught by Ang et al. for resource configuration flexibility purposes.
Claims 17 and 70:
Ang et al. discloses a UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program (Ang et al.; Fig. 2; column 7, line 42-column 8, line 49) and a DRX parameter indication method applied for a UE, comprising: receiving a signal or a payload from a base station, the signal or the payload being used to indicate a DRX parameter (full wake-up (WU) signal; Ang et al.; column 9, lines 10-26 and lines 59-62; column 13, lines 59-64); wherein the signal comprises a wake-up signal (WUS) (full wake-up (WU) signal; Ang et al.; column 9, 
acquiring the DRX parameter indicated by the signal or the payload, wherein the payload is transmitted via a channel (PDSCH; column 10, line 65-column 11, line 2).
Furthermore, Ang et al. discloses to indicate the DRX cycle to be used by the UE (column 9, lines 10-26 and lines 59-62; column 13, lines 59-64; column 14, lines 21-54).
Ang et al. fails to teach wherein the WUS, the go-to-sleep signal or the payload is used to indicate the UE to perform the PDCCH blind detection using a DRX cycle lower by one level than a target DRX cycle, or indicate the UE to perform the PDCCH blind detection using a DRX cycle higher by one level than the target DRX cycle, or indicate the DRX cycle to be used by the UE for the PDCCH blind detection, wherein the target DRX cycle is a DRX cycle currently used by the UE.
However, Kim et al. discloses E-PDCCH search space configuration information on the E-PDCCH search space is transmitted/received using the DCI format (Kim et al.; [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide E-PDCCH search space configuration information on the E-PDCCH search space transmitted/received using the DCI format as taught by Kim et al. during PWU taught by Ang et al. for resource configuration flexibility purposes.
Claim 3:
	Ang et al. and Kim et al. disclose the claimed invention as to claim 1 above.

Claim 6:
	Ang et al. and Kim et al. disclose the claimed invention as to claim 3 above.
Ang et al. discloses the DRX parameter further comprises at least one of a time length of a retransmission timer, a short DRX cycle (WU-DRX process is ended without performing WU stage processing (e.g. end of the cycle); Ang et al. column 14, lines 21-54), or a time length of a short DRX timer, wherein the short DRX cycle is shorter than a predetermined time length.
Claims 7 and 74:
	Ang et al. and Kim et al. disclose the claimed invention as to claims 1 and 17 above.
Ang et al. discloses the channel comprises a PDCCH (Ang et al.; column 11, line 64-column 12, line 2).
Claims 8 and 75:
	Ang et al. and Kim et al. disclose the claimed invention as to claims 7 and 74 above.
Ang et al. discloses the DRX parameter comprises at least one of a time length of an on-duration timer, first blind detection information or a DRX cycle (WU-DRX process is ended without performing WU stage processing (e.g. end of the cycle); Ang et al. column 14, lines 21-54), wherein the first blind detection information is the 
Claim 13:
	Ang et al. and Kim et al. disclose the claimed invention as to claim 7 above.
Ang et al. discloses prior to transmitting the payload to the UE via the channel, the DRX parameter indication method further comprises transmitting a WUS (full wake-up (WU) signal; Ang et al.; Fig. 3; column 9, lines 10-26 and lines 59-62; column 13, lines 59-64) to the UE, wherein the WUS is used to indicate the UE to detect the payload (PDSCH; column 10, line 65-column 11, line 2).
Claim 26:
	Ang et al. and Kim et al. disclose the claimed invention as to claim 7 above.
Ang et al. and Kim et al. disclose subsequent to acquiring the DRX parameter indicated by the signal or the payload (full wake-up (WU) signal; Ang et al.; column 9, lines 10-26), the DRX parameter indication method further comprises receiving a PDCCH signal and performing blind detection on the PDCCH in accordance with the DRX parameter after the UE has been woken up (Kim et al.; [0052]; [0082]).

Claims 4, 9-12, 14-16 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. US 9,872,252 in view of Kim et al. US 2014/0050191 and further in view of Kim et al. US 2014/0036853 (Kim et al.(2)).
Claims 4, 9 and 76:
Ang et al. and Kim et al. disclose the claimed invention as to claims 1, 8 and 74 above.

	Ang et al. and Kim et al. fail to teach regarding claims 4, 9 and 76, the DRX parameter comprises at least one of a semi-persistent scheduling resource.
	However, Kim et al.(2) discloses to use PDCCH for activation of SPS (Kim et al.; [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a control signal of PDCCH taught by Kim et al. (2) to activate semi-static N in the system of Ang et al. and Kim et al. in order to inform the UE about which method (static, semi-static, or dynamic) is used in the transmission.
Claims 10 and 14:
Ang et al. and Kim et al. disclose the claimed invention as to claims 8 and 13 above.
Furthermore, Ang et al. discloses regarding claim 10, to indicate the DRX cycle to be used by the UE for the detection of PDSCH (Ang et al.; column 10, line 65-column 11, line 2).
Furthermore, Ang et al. discloses regarding claim 14, the WUS is further used to indicate detection information of the PDSCH (Ang et al.; column 10, line 65-column 11, line 2).

However, Kim et al. (2) discloses to use the blind detection (the UE can find out the start point of the PDSCH transmission in a manner of performing a blind detection for the time; Kim et al.; [0189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find out the start point of the PDSCH transmission in a manner of performing a blind detection in the system of Ang et al. and Kim et al as taught by Kim et al. (2)
Claim 11:
Ang et al., Kim et al. and Kim et al. (2) disclose the claimed invention as to claim 9 above.
Furthermore, Ang et al., Kim et al. and Kim et al. (2) disclose the claim 11 because the first blind detection information of claim 11 is an optional language within the claim 8.
Claim 12:
Ang et al., Kim et al. and Kim et al. (2) disclose the claimed invention as to claim 9 above.
Furthermore, Ang et al., Kim et al. and Kim et al. (2) disclose the claim 12 because the second blind detection information of claim 12 is an optional language within the claim 9.
Claim 15:
Ang et al., Kim et al. and Kim et al. (2) disclose the claimed invention as to claim 14 above.

Claim 16:
Ang et al., Kim et al. and Kim et al. (2) disclose the claimed invention as to claim 14 above.
Furthermore, Ang et al. discloses the time interval (N; Ang et al.; column 10, line 65-column 11, line 34) between the payload and the WUS is pre-configured (semi-static via RRC), or the time interval between the payload and the go-to-sleep signal is pre-configured.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416